1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      SYLVIA LEYS,
7
                           Plaintiff,
8                                                          2:17-cv-02196-APG-VCF
      vs.                                                  ORDER
9     WAL-MART STORES, INC., et al.,
10                          Defendants.

11

12          The parties were ordered to file a proposed stipulation and order for dismissal by July 15, 2019.
13   To date, no proposed stipulation and order for dismissal has been filed.
14          Accordingly,
15          IT IS HEREBY ORDERED that a status hearing is scheduled for 10:00 AM, August 6, 2019, in
16   Courtroom 3D.
17

18          DATED this 17th day of July, 2019.
                                                                 _________________________
19
                                                                 CAM FERENBACH
20
                                                                 UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
